Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/376,690 filed on April 5, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed a Request for Continued Examination on May 16, 2022 subsequent to a final rejection mailed on February 18, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on February 18, 2022 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed May 16, 2022 has been entered.
Claims 1-3, 5-9 and 11-13 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on April 18, 2022 have been fully considered.
While an RCE is considered a new application, and the Examiner is not obligated to respond to arguments, in view of applicant’s request for further clarifications on how the Examiner interprets the claims and the cited prior art of rejection (see p. 6 and p. 9 of arguments/remarks filed on April 18, 2022), the following explanation is offered.
Applicant has used the term “morphological structure” in claims 1 and 13, and “morphological feature” in claim 8, and “morphological motion vector structure” in claim 7.  The term “morphological structure” has used in a number of fields of studies. In linguistics, morphological structure refers to study of structure and form of words in language. In biology, the term morphological structure refers to study of size, shape and structure of animals, plants and microorganisms. In mathematics, morphological structure refers to study, analysis and processing of geometrical structures. Therefore, the claims are interpreted using the latter definition. This interpretation agrees with applicant’s definition as it appears in par. 10 of the specification, published as US 2019/03103114 A1 (PGPUB):
“the morphological feature includes one or more of a number of isolated macro blocks, second order statistics and a number of homogeneous areas per frame.”
Furthermore, par. 52 of PGPUB reads:
“The statistical properties are the number of isolated macro blocks, their second order statistics and the number of homogeneous areas per frame.”
The Examiner has considered an “edge” to be a morphological structure which agrees with the general definition of morphological structures in geometry stated in the above and also agrees with pars. 10 and 52 of PGPUB.
On p. 5 of applicant’s arguments, filed on April 18, 2022, applicant has argued that:
“It appears that the Examiner alleges that the edge of Amer corresponds to the claimed embedded information.” (see p. 5, last par.).
The Examiner respectfully disagrees. The Examiner has interpreted the edge as a morphological structure or a morphological feature of a frame which agrees with applicant’s definition in pars. 10 and 52 of PGPUB, as well as the general definition of morphological structure in geometry.
On p. 5 of applicant’s arguments, filed on April 18, 2022, applicant has argued that:
“Applicant respectfully submits that the proposed modification of the edge of Amer with the obfuscated content of Ghafourifar would render the system of Amer unsuitable for its intended purpose and, thus, this modification would not have been obvious” and  cites MPEP 2143 claiming that the proposed modification of Amer by Ghafourifar “would render the prior art invention being modified unsatisfactory for its intended purpose.”
The Examiner respectfully disagrees because the Applicant has not offered a reason as to why modifying the edge detection method of Amer by Ghafourifar such that the edges themselves are used as morphological features to hide the encrypted or hidden content as stated in par. 22 of Ghafourifar. This is consistent with the definition of the term “steganography” which, in the context of the instant application, is interpreted to mean a practice of hiding or concealing a message/image/video within images of a video stream so as not to be observable when the video stream is played back – as noted under Examiner’s Note in the final rejection dated February 18, 2022.
At least for the above reasons, the Examiner maintains rejection of claims 1-3, 5-9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2004/0101056 A1 in view of Amer et al., US 10,169,843 B1 and further in view of Ghafourifar et al., US 2018/0189461 A1, as indicated below.
Applicant is respectfully requested to search for other inventive concepts in the PGPUB in order to incorporate those elements (if any) into independent claims 1 and 8 to expediate prosecution of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2004/0101056 A1 (Wong) in view of Amer et al., US 10,169,843 B1 (Amer) and further in view of Ghafourifar et al., US 2018/0189461 A1 (Ghafourifar).
With respect to claim 1, Wong discloses a system [abstract, FIG. 1, par. 10], comprising: a display [par. 37] and a processor [FIG. 1, par. 28 – ref. to CPU, not shown in FIG. 1 but clearly present], wherein the processor is configured to: extract a motion vector map from a transmitted video [par. 25 – generating “a motion vector texture map based in motion vector data” involves generating “a motion vector map” – see also par. 54 re “transmitted frames”], extract a morphological feature from the motion vector map [par. 25 – ref. to “motion vector texture map”]. But Wong does not explicitly disclose the limitations to evaluate the morphological structure of the motion vector map, and determine with a confidence score if the video includes embedded information, wherein the embedded information refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video. 
However, Amer discloses the limitations to evaluate the morphological feature of the motion vector map [col. 2, lines 36-45 particularly lines 42-45: “The rendering processor also analyzes groups of pixels of the N image and identifies which groups of pixels of the N image contain edges as well as the strength of the edges, and it may calculate other relevant metrics” – where an edges is a morphological structure], and determine with a confidence score if the video includes embedded information [col. 5, lines 63-67 cont’d. col. 6 lines 1-9: “The edge detector 260 is configured to identify edges of objects based on the motion map generated by the motion map generator 255. The edge detector 260 identifies points in the N image 205 at which the image brightness changes more than a threshold amount. A sharp change in image brightness may indicate a discontinuity in depth, surface orientation, material properties, or variations in scene illumination. The edge detector 260 may detect series of connected edges that indicate the boundaries of objects in the N image 205. Because boundaries of objects are likely to correspond to regions of interest, those portions of the N image 205 that the edge detector 260 identifies as containing edges are assigned a lower probability of containing holes, as described herein” noting that in the absence of edge detector 260, edges would not have been detected, thereby being considered to contain “hidden information”]. But Amer does not explicitly disclose the limitation wherein the embedded information refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video. However, Ghafourifar discloses a system [abstract] and a method [abstract] wherein the embedded information refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video [abstract, par. 22: “this disclosure relates to systems, methods, and computer readable media to permit users of the access permission setting system to obfuscate certain content which corresponds to particular portions of the lossy file and then “hide” (and optionally encrypt) the redacted content within one or more parts of the data structure of the lossy file type” – noting that Ghafourifar goes further by allowing an “authorized recipient” to decrypt the hidden content and reconstruct the content of the file, as noted in the same par. – see also par. 39]. Therefore, in view of disclosures by Amer and Ghafourifar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wong with Amer and Ghafourifar with the motivation to devise a systems, methods, and computer readable media to permit users of the access permission setting system to obfuscate certain content which corresponds to particular portions of the lossy file [Ghafourifar: abstract].
With respect to claim 2, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the memory is configured to read data of the video [FIG. 1, par. 37, memory 130 noting that data is read from memory for processing – see par. 63].
With respect to claim 3, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the display is configured to output an outcome of the processed video indicating whether it contains a hidden information [pars. 37, 51].
With respect to claim 5, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the processor is configured to perform an analysis of the motion vector and its classification via a support vector machine algorithm [par. 8 – ref. to programmable pixel shaders that render images based on primitive or objects employing texture maps, noting that references to 3D is not restrictive].
With respect to claim 6, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the video is in a compressed format [par. 29]. 
With respect to claim 7, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 but Wong does not explicitly disclose wherein the morphological motion vector structure includes one or more of a number of isolated motion macro blocks and a number of homogeneous areas per frame. However, Amer discloses the limitation wherein the morphological motion vector structure includes one or more of a number of isolated motion macro blocks and a number of homogeneous areas per frame [col. 2, lines 36-45 particularly lines 42-45 – see notes under the above rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 8-9 and 11-13, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3, and 5-7, respectively. Therefore, claims 8-9 and 11-13 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 5-7, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Baluja, US 2020/0184592 A1, discloses system and method for using bitstream information to process images for display.
Nagashima et al., US 2019/0005633 A1, discloses system and method for image processing.
Takahashi, US 2013/0308005 A1, discloses image processing apparatus and method.
Zuo et al., US 2009/0213933 A1, discloses texture sensitive temporal filtering.
Springer et al., US 2012/0219229 A1, discloses apparatus and method for image enhancement.
Ohira, US 2009/0086821 A1, discloses system and method for image processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485